GRIMM, Presiding Judge,
dissenting.
I respectfully dissent.
As the majority opinion states,
Plaintiff brought an action against defendant, claiming that defendant was negligent in permitting a dangerous condition, an unlit, steep, unbarricaded cliff, to exist. Plaintiff further alleged that defendant had a duty to warn, barricade or in some other manner make the area safe for plaintiff.
See page 59.
I would hold, as a matter of law, plaintiff’s petition does not state a cause of action. A landowner has no such duty. To hold otherwise would require every landowner of property with cliffs to (1) place and maintain adequate lights on steep, un-barricaded cliffs, or (2) grade the cliffs so they were no longer steep, or (3) barricade the cliffs, or (4) place and maintain warning signs (apparently with lights for nighttime walkers) along all approaches to the cliffs, or (5) "in some other manner make the area safe.” Some of these requirements would destroy much of Missouri’s natural scenic beauty. All of them would place an intolerable financial burden on owners and occupiers of land.